Citation Nr: 1301390	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  11-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and October 1950 to December 1951.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDINGS OF FACT

The Veteran is shown as likely as not to require the regular aid and assistance of another person in accomplishing certain activities of daily living to include protecting himself from the dangers incident to his daily environment due to the combination of his disabling conditions. 


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension based on the need for regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that special monthly pension is being granted.  


II.  Special Monthly Pension

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), and (d). 

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), 38 C.F.R. § 3. 351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).  

The Board notes that the Veteran was awarded VA nonservice-connected disability pension benefits in a January 2010 rating decision, effective on August 27, 2009.  His nonservice-connected disabilities include those of macular degeneration, evaluated as 60 percent disabling; coronary artery disease, evaluated as 30 percent disabling; gout, evaluated as 20 percent disabling; and right knee crepitus, evaluated as 10 percent disabling.

With respect to aid and attendance, the record does not show that the Veteran is a patient in a nursing home because of mental or physical incapacity.  The Board must now consider whether there is factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

In an August 2009 Medical Statement for Consideration of Aid & Attendance Form, a private physician indicated that the Veteran had coronary artery disease, degenerative arthritis of the back and neck, mitral regurgitation, and macular degeneration manifested as blindness in the left eye.  

The physician found that the Veteran was only able to travel with assistance and was extremely hard of hearing.  The physician indicated that the Veteran needed assistance in bathing and attending to other hygiene needs.  In addition, the Veteran's daughter indicated that the Veteran was unable to control his personal finances due to excessive gambling. 

A September 2009 statement from the Veteran's senior living community indicated that that facility provides home health care with a full time registered nurse, assistance with bathing, and onsite home health care.  

The Veteran was afforded a VA examination in January 2010 for aid and attendance or housebound status.  In the examination report, the examiner noted the Veteran has not experienced gout in quite a long time perhaps years.  He had two stents put in for cardiovascular disease, but did not experience chest pain of ischemic origin.  He was not diabetic and moves his bowels twice daily independently.  He was able to shave himself, perform his own care needs, pick out his clothes, and dress himself.  

The Veteran reported living in a senior living community with his wife who was very impaired orthopedically.  The examiner observed that the Veteran used a single point cane at times because of right knee pain, but arrived at the examination independently ambulatory.  He had not had any significant falls.  He was able to walk down the corridor in the senior living community and operate the elevator independently. 

The Veteran was noted to have a generally full range of motion of the cervical spine, hips and ankles.  He did not have problems with urination or incontinence or wear absorbent padding.  

The Veteran reported having bilateral cataracts removed in 2009.  He was unable to count fingers at 4 feet with the right eye, but was able to do so with the left eye when wearing corrective lenses.  The examiner found the Veteran had less than 5/200 vision with the right eye and better than 5/200 in the left eye with corrected vision.

The Veteran wore bilateral hearing aids.  The examiner noted that, even with the hearing aids, he had to repeat his questions and sit very closely to the Veteran.  The Veteran's daughter indicated that a hazard of daily living would be the inability to hear warnings effectively at night and the need to have them repeated.  The examiner noted the Veteran was otherwise able to avoid the hazards of ordinary living.  

Additionally, the examiner indicated that the Veteran was not bedridden or housebound and had not been hospitalized within the last 12 months.  The examiner also found that the Veteran would not be capable of handling financial benefits independently.  

In February 2010, the Veteran's assisted living community reported that the Veteran and his wife lived in the independent section of the community.

In a June 2010 letter, the Veteran's physician indicated the Veteran had exudative macular degeneration in both eyes.  He referenced an April 2009 private eye evaluation when the Veteran had visual acuity of 20/200 in the right eye and 20/80 in the left which limits his ability to see clearly.  

The physician noted the Veteran would not pass a driver's license test at this level of vision, and most likely had difficulty performing tasks requiring fine vision or reading anything with small print.

The Board has carefully reviewed the evidence of record, including statements from the Veteran's private physicians.  As noted, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance, not there be a constant need.  38 C.F.R. § 3.352(a).

In this case, the evidence of record establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), 38 C.F.R. § 3. 351(c).  The record does not show that the Veteran is blind in both eyes, hospitalized, or mentally incapacitated.  

However, the records do show that the Veteran is very physically disabled.  He has significant vision impairment and can no longer drive.  He has been found to be legally blind in the left eye.  

Although the VA examiner indicated that the Veteran was able to bathe himself, the private physician noted that his various disabilities required that he have assistance in bathing and attending to other hygiene needs.  (See August 2009 Medical Statement for Consideration of Aid & Attendance).  He also depends on others for transportation to medical appointments.  

In addition, the Veteran was noted to experience bilateral hearing loss and visual problems that as likely as not would preclude him protecting himself from the dangers incident to his daily environment or leaving his home without regular assistance.  

It is not required that the Veteran have a constant need for aid and attendance, but rather only a regular need for such an assistance.  

Accordingly, on this record, the Board finds that the greater special monthly pension benefits based upon the need for regular aid and attendance is warranted.  



ORDER

Special monthly pension based on the need for regular aid and attendance is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


